Citation Nr: 0910086	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  95-35 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
patellar tendonitis of the left knee

2.  Entitlement to an evaluation in excess of 10 percent for 
cervicodorsolumbosacral strain prior to June 3, 2002.

3.  Entitlement to an evaluation in excess of 20 percent for 
myositis with limitation of motion of the lumbar spine from 
June 3, 2002.

4.  Entitlement to an evaluation in excess of 20 percent for 
myositis with limitation of motion of the cervical spine from 
June 3, 2002.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from November 1992 to April 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In February 1998, the appellant testified at a personal 
hearing in front of the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the claim 
file.  

In May 1998 and July 2004, the Board remanded the claim for 
additional development and readjudication.

In a rating decision of January 2005 the RO assigned separate 
evaluations for myositis with limitation of motion of the 
cervical spine and the lumbar spine, and increased the 
evaluation to 20 percent disabling effective June 3, 2002.

In September 2006, the Board remanded the case for further 
development.

The Board notes that the appellant has alleged that his 
cervical spine and lumbar spine have increased in severity 
since his last VA examination of June 2002.  As the appellant 
has specifically stated his disability has worsened since the 
VA examination, the Board finds that it is can properly 
adjudicate the appellant's claim through the period prior to 
the June 2002 VA examination.

The issues of entitlement to an evaluation in excess of 20 
percent for myositis with limitation of motion of the lumbar 
spine from June 3, 2002, and entitlement to an evaluation in 
excess of 20 percent for myositis with limitation of motion 
of the cervical spine from June 3, 2002, are being remanded 
and are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's cervicodorsolumbosacral strain is 
manifested by no more than mild limitation of motion in any 
segment, and no significant neurological deficits; but with 
complaints of pain, sometimes significant.

2.  The patellar tendinitis of the left knee is manifested by 
complaints of pain at times reported to be severe; 
objectively the evidence shows no compensable limitation of 
motion and no instability.


CONCLUSIONS OF LAW

1.  Prior to June 3, 2002, the criteria for an evaluation of 
20 percent and no more for cervicodorsolumbosacral strain are 
met. 38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 3.159, 
3.321, 4.7, 4.40, 4.45, 4.59, Codes 5290, 5292, 5295 (2002) 
(effective prior to September 23, 2002).

2.  The criteria for an initial evaluation in excess of 10 
percent for the patellar tendinitis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5024, 5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In a VCAA letter of July 2004 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

The Board notes that the VCAA letter did not predate the 
rating decision.  However, the Board notes that the VCAA had 
not been enacted at the time of the rating decision.  
Obviously, the appellant could not have been informed of a 
law that was not in existence at the time.  Furthermore, the 
notices as provided by the RO prior to the transfer and 
recertification of the case to the Board complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Furthermore, notice as to the effective date and disability 
rating was not provided until September 2006 after the RO's 
decision.  However, the Board notes that the appellant was 
provided notice and allowed the opportunity to submit 
additional evidence.  Additional process and readjudication 
was provided in a June 2007 SSOC  

The Board finds that the content of the above-noted letters 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
June 1995 SOC, the June 2002 SSOC, and the June 2007 SSOC 
provided the appellant with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  It 
also appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.

In light of the June 2002 SSOC, Board remand of July 2004, 
and the June 2007 SSOC, the Board finds that the appellant 
was informed of the criteria for establishing a higher 
evaluation for his claimed disabilities.  Specifically, the 
appellant was told that ratings were assigned with regard to 
severity from 0 percent to 100 percent, depending on the 
specific disability.  Therefore, the appellant has been 
provided with all necessary notice regarding his claim for an 
increased evaluation.  Furthermore, the Board notes that the 
symptoms required to meet the criteria for increased 
evaluations in the veteran's case, are symptoms that a 
reasonable person with his disability would know to report.  
Moreover, VA outpatient treatment records and examination 
reports note the appellant reporting symptoms associated with 
the disability.  The appellant was provided with the notice 
and was given the opportunity to submit additional evidence, 
he was provided time to submit the same and he was afforded 
subsequent due process.  Although the appellant received 
inadequate preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

It is noted that, VA must also make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2008).  In the present case, service treatment 
records and outpatient medical treatment records have been 
obtained.  The appellant was afforded VA examinations.  The 
Board notes that in Board remands of May 1998, July 2004 and 
September 2006, the RO was ordered to obtain VA outpatient 
treatment records of the appellant's hospitalization in 1994 
which were outstanding.  X-ray records from the VAMC in San 
Juan, Puerto Rico were received following the initial request 
for records in July 2004.  After repeated requests in July 
2004, September 2006 and January 2007 to the VAMC in San 
Juan, records from the VAMC in Mayaguez, Puerto Rico were 
received.  No additional records from the VAMC in San Juan 
have been received.  Considering the numerous requests and 
the evidence received in response to the requests, the Board 
finds that additional records are not available and that all 
available records have been obtained.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, except as noted in the remand portion of this 
decision, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Legal Criteria and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4. In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment. 3 8 C.F.R. § 4.10.

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, supra, require us to consider the veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate disability evaluation for a disability using 
the limitation-of-motion diagnostic codes.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. 
App. 194 (1997), the Board is not required to assign a 
separate rating for pain.

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations. 38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In the present case, the 
Board finds that the appellant's disabilities have not 
significantly changed during the appeal period being 
considered below and uniform evaluations are warranted.  

Cervicodorsolumbosacral Strain prior to June 3, 2002

The appellant is seeking an increased evaluation for his 
service connected cervicodorsolumbosacral strain.  The 
appellant's cervicodorsolumbosacral strain is rated under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5295.  

At the outset the Board notes that the rating criteria for 
evaluating service-connected disabilities of the spine, 
including DC 5295, were amended effective September 26, 2003.  
Furthermore, effective September 23, 2002, the rating 
criteria which pertain to disorders of the spine were 
changed.  

However, the appeal period subject of this decision predates 
the change in the regulation.  The Board notes that when the 
governing law or regulations change during an appeal, the 
most favorable version will be applied.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  This determination depends 
on the facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 
1997).  Whichever version applies, all evidence on file must 
be considered and the amended version shall apply only to 
periods from and after the effective date of the amendment.  
The prior version shall apply to periods preceding the 
amendment but may also apply after the effective date of the 
amendment. VAOGCPREC 3-2000 (Apr. 10, 2000) (see also 38 
U.S.C.A. § 5110(g) (West 2002), a liberalizing law shall not 
be earlier than the effective date thereof).  Therefore, the 
new criteria for rating intervertebral disc syndrome and the 
spine are not applicable and the appellant's disability will 
be rated solely on the basis of the rating criteria prior to 
September 2002.

Under the applicable regulations, a low back disability may 
be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which 
provides that a noncompensable rating is warranted where a 
lumbosacral strain is productive of slight subjective 
symptoms only. A 10 percent disability rating may be assigned 
where there is characteristic pain on motion. A 20 percent 
rating is warranted where there is muscle spasm on extreme 
forward bending, or unilateral loss of lateral spine motion 
in a standing position. A 40 percent rating is warranted if 
the lumbosacral strain is severe with listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Another potentially applicable provision under the applicable 
regulation is Diagnostic Code 5293. Under Diagnostic Code 
5293, a noncompensable rating is warranted for intervertebral 
disc syndrome that is postoperative and cured. A 10 percent 
rating is warranted for intervertebral disc syndrome that is 
mild in degree. A 20 percent rating is warranted for 
intervertebral disc syndrome that is moderate in degree with 
recurring attacks. A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief. A 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree. A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.  Diagnostic Code 5291 
provides that a 0 percent rating is warranted for limitation 
of motion of the dorsal spine which is slight in degree.  A 
10 percent rating is warranted for moderate  and severe 
limitation of motion.  Diagnostic Code 5290 provides that a 
10 percent rating is warranted for limitation of motion of 
the cervical spine which is slight in degree.  A 20 percent 
rating is warranted for moderate limitation of motion.  A 30 
percent rating is warranted if the limitation of motion is 
severe.  

A November 1993 MRI of the lumbosacral spine showed no 
definite herniated disc.  There was adequate preservation of 
the intervertebral spaces of the lumbar spine.  Straightening 
of the normal lordosis was identified and noted to possibly 
be related to muscle spasm.  A 1 cm hyperintense lesion 
identified in the apophyseal joints of the L4 L5 level left 
of the midline  probably represented a synovial cyst of the 
apophyseal joints.  

VA outpatient treatment records dated between May 1993 and 
November 1993 noted complaints of low back pain.  Records of 
January 1994 note that the appellant was treated for low back 
pain.  It was noted that he had peripheral muscle spasm.  

A VA examination report of August 1994 notes the appellant 
reported total back pain associated with an electric 
sensation of the left arm.  Physical examination showed 
tenderness to palpation of the cervicodorsolumbosacral 
paravertebral muscles.  Achilles reflexes were 2+ and some 
diminished sensation was noted in the L4-L5-S1 dermatome.  He 
was diagnosed with cervicodorsolumbosacral strain.  

May 1995 VA outpatient treatment records note that the 
appellant complained of neck and back pain.  He had a slow 
normal gait using a single tip cane.  He appeared in no acute 
distress with no signs of inflammation, no spasms or trigger 
points.  He had full range of motion of the neck and full low 
back flexion.  Deep tendon reflexes were 2+/4 and there were 
no resting tremors.  Strength was greater on the right than 
left with 5/5 in the right upper extremity, 4+/5 in the left 
upper extremity, 5/5 in the right lower extremity, and 4+/4 
left lower extremity due to knee discomfort.  There was no 
atrophy.  It was noted that cervical spine x-rays of May 1995 
were negative; lumbosacral x-rays of August 1994 were 
negative; and an MRI of the cervical spine of May 1994 was 
negative.  It was noted the examination was essentially 
normal with no objective findings.  

At the Travel Board hearing of February 1998 the appellant 
testified that he could not cut the grass due the pain in his 
back; that he lost his job due to his back disability; that 
he could hardly bend his back and that when he did bend it 
the pain made him faint; that he probably got spasms in his 
back and that it got really tight; that the pain usually 
involved the area from his neck to his coccyx and that the 
pain sometimes went into his left leg; and that he sometimes 
lost feeling on his left leg.  He further testified he took 
pain medication for his back and that because of his knee and 
back he had to miss a lot of work and was consequently let go 
from his job.  He also stated that he wore a back brace 
issued by the VA.  

Records of July 1998 note the appellant complained of low 
back pain.  His back was tender with restricted range of 
motion.  His sitting and standing posture was poor and 
tremors on the left side were noted when standing.  A 
question of somatization was noted.

Additional outpatient treatment records dated between 
December 1994 and August 1998 note treatment for neck and 
back pain which was noted to be acute at times.  Range of 
motion was full in May 1998.

Pursuant to a Board remand of July 2004, the RO, in a rating 
decision of January 2005 separately rated the appellant's 
cervicodorsolumbosacral strain effective June 3, 2002, the 
date of VA examination, for limitation of motion of the 
cervical spine and limitation of motion of the lumbar spine.  
For the period prior to June 3, 2002 the appellant's 
disability has not been separately rated.  Although the Board 
will consider the separate manifestations of the spinal 
segments, it will continue to assign a single evaluation for 
the veteran's cervicodorsolumbosacral strain for the period 
prior to June 3, 2002.

After a careful review of the evidence of record, the Board 
finds that the appellant's cervicodorsolumbosacral strain 
more nearly approximates a 20 percent for the period prior to 
June 3, 2002.  However, while the evidence shows complaints 
of neck and back pain which at times was acute, and at times 
restricted range of motion of the low back, the appellant's 
aggregate symptoms have for the period prior to June 3, 2002, 
more nearly approximated a 20 percent rating, but not 
exceeded the substantive criteria for the 20 percent rating, 
as reflected herein.

The evidence, which includes VA outpatient treatment records 
and a VA compensation examination, shows that the appellant 
was noted to have muscle spasms on one occasion and generally 
did not exhibit such spasms.  However, at times he had 
limited range of motion, and he experienced acute neck and 
back pain over extended periods of time.  Therefore, the 
Board finds that the appellant's symptoms more nearly 
approximate a 20 percent evaluation based primarily on his 
complaints of pain that are tantamount to some mild 
limitation of motion for the thoracolumbar and cervical 
spine, each of which would be considered as 10 percent 
disabled.  See 38 C.F.R. § 4.10, 4.40, 4.71a, Diagnostic 
Codes 5290, 5292.  

However, an evaluation in excess of 20 percent is not 
warranted.  The evidence does not show listing of the lumbar 
spine, marked limitation of forward bending, positive 
Goldthwaite's sign, abnormal mobility on forced motion or 
severe limitation of motion so as to warrant a rating in 
excess of 20 percent under DC 5295 for lumbosacral strain.  
The evidence shows that he primarily did not have muscle 
spasm on extreme forward bending such as would warrant a 20 
percent rating for the lumbar segment alone, and symptoms 
related to his back condition more nearly reflected the 
criteria for a 10 percent rating, that is, characteristic 
pain on motion. On examination in 1994 no limitation of 
motion was noted.  In 1998 he was noted to have restricted 
range of motion of the back but no measurements were given.  
In 1995 and again in 1998 neck and back motion was full.  The 
Board concludes that overall motion of the spine was no more 
than slightly limited in any segment.  

A higher rating is also not warranted under Diagnostic Code 
5293 as there is no evidence of intervertebral disc syndrome.  
Further, the evidence does not show any significant 
neurological deficits.  Strength has been normal; although 
neurologic deficit was noted in January 1998, no definite 
diagnosis associated with the deficit was noted and it was 
not associated with the appellant's back disability.  
Moreover, while paresthesias were noted in February 1998, 
this was not associated with his back disability.  The Board 
concludes that the evidence does not show intervertebral disc 
syndrome.  Diagnostic Code 5293.

The Board has considered all potentially applicable criteria 
and finds that there is no basis on which to grant an 
evaluation in excess of 20 percent, even in combination.  

The Board concludes that prior to June 2, 2002, the 
preponderance of the evidence is in favor of a disability 
evaluation of 20 percent but no more for the veteran's low 
back disability.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, an 
evaluation in excess of 20 percent is not warranted.  

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
appellant has not required frequent periods of 
hospitalization for his low back aside from the reported 
hospitalization from May to June 1994.  Moreover, while he 
has reported difficulty with working, he has submitted no 
documentation that he had marked interference with his 
employment due to his spine condition.  Further, actual 
clinical findings give no indication of such an unusual 
disability picture that application of regular schedular 
standards is impractical.  In this specific instance, the 
Board finds that the criteria for submission for 
consideration an extra-schedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.

Patellar tendinitis of the left knee

The appellant is seeking a higher evaluation for his service 
connected left knee patellar tendinitis.  Service connection 
for left knee patellar tendinitis was granted in a rating 
decision of December 1994.  An evaluation of 10 percent was 
assigned under DC 5257 (other impairment of the knee).  

Under Diagnostic Code 5257 (other impairment of the knee), a 
10 percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension).  Where a veteran has 
both a limitation of flexion, and limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.

Diagnostic Code 5024, tenosynovitis, provides that a rating 
should be based on the limitation of motion of the affected 
parts as arthritis degenerative.  38 C.F.R. § 4.71a, 
Diagnostic Code 5024.

VA outpatient treatment records of May 1993 show that the 
appellant was seen for pain in his left knee.  Records of 
July 1993 show the appellant's knee showed no swelling but 
had increased point tenderness over the patellar medial and 
lateral aspect with decreased interior and exterior rotation.  
There was no decrease of light or vibration sensation.  He 
was referred to the Orthopedic clinic and it was noted he had 
an unstable joint.  Later that same month, it was noted the 
appellant had weakness over the left lower extremity probably 
from decrease in use and exercise.  A July 1993 physical 
therapy examination showed left knee motion from 8 to 100 
degrees, and in August 1993 left knee motion was from 5 
degrees' extension to full flexion.  Another August 1993 
record notes that the left knee was stable.

Undated records received in February 1994 show that the 
appellant complained of left knee pain.  Range of motion on 
the left knee was noted as 8 degrees to 110 degrees with  a 
question.  The appellant noted numbness over the left 
anterior and posterior aspect of the left knee.  It was noted 
the appellant showed improvement of the left knee.  

A VA examination report of August 1994 shows that the 
appellant complained of pain in the left anterior knee with 
radiation to the thigh, hip and buttocks associated with 
current sensation; numbness and weakness of the left leg; and 
locking of the left knee.  Pain was reportedly worse on cold 
and rainy days.  Physical examination found no swelling, 
deformity, medial or lateral instability upon stress valgus 
and varus, no muscle atrophy and no crepitus of the left 
knee.  There was a positive patellar grinding test, and a 
negative Adson and anterior drawer test.  Range of motion 
was: flexion to 140 degrees, and extension to 0 degrees.  
There was normal muscle tone of the left leg.  Patellar and 
Achilles reflexes were +2 and symmetrical bilaterally.  There 
was no Babinski sign.  Muscle strength was normal at 5/5.  
The examiner noted that when the muscle strength was being 
tested, the appellant started with tremors of the left leg 
which in his opinion were involuntary.  There was severe pain 
over manipulation of the left leg.  He was diagnosed with 
left knee patellar tendinitis.  

Left knee x-rays of August 1994 showed no evidence of 
fracture or dislocation.  VA outpatient treatment records 
dated from December 1994 to August 1995 show that the 
appellant was seen for continued complaints of pain and 
weakness in his left knee.  

VA outpatient treatment records of May 1995 show that the 
appellant left leg pain, imbalance and tremors on the left 
leg.  He reported constant discomfort with prolonged sitting 
and sleeping.  Physical examination revealed a slow normal 
gait.  The appellant was noted to use a single tip cane.  
There were no signs of acute inflammation, no spasms and no 
trigger points.  Range of motion was within normal limits 
with full knee extension.  He reported decreased light touch 
sensation in the anterior proximal leg.  There was no resting 
tremor.  Strength was higher on the right than the left and 
4+/5 in the left lower extremity due to the knee discomfort.  
Deep tendon reflexes were 2+/4.  It was noted that x-rays of 
January 1995 were negative.  The impression was chronic pain 
syndrome associated with psychological problems and 
essentially normal examination with no objective findings.  

VA outpatient treatment records of January 1998 note the 
appellant was seen with complaints of left-sided pain and 
tremors and weakness in his left leg.  It was noted he had a 
neurologic deficit with no definite diagnosis.  A May 1998 
record notes that the appellant walked with a one point cane.  
Functional range of motion was noted to be limited (zero) in 
the left lower extremity as well as diminished (zero) 
functional muscle strength.  Balance was poor on standing and 
sitting.  Gross and fine coordination were severely impaired 
on the left side.  In June 1998 the appellant complained of 
pain in his left lower extremity.  It was noted he had 
difficulty walking and was limping from his left lower 
extremity.  

At the Travel Board hearing of February 1998 the appellant 
testified that his knee was always swollen, that his knee 
hurt when he walked, and that he could not stand for more 
than 10-15 minutes.  He further testified that he could not 
bend his knee past 90 degrees as it was very painful to do 
so; that it got stiff and real tight so it was hard to move; 
that he also experienced swelling extending from his thigh to 
his calf; and that he experienced pain every day.  

A June 2002 VA examination report noted that the examination 
was difficult because the appellant was putting resistance to 
examination on the left knee claiming severe pain, although 
visually there was no redness, edema, effusion, dislocation, 
subluxation or heat, and a functional range of motion was 
noted upon walking.  The report noted the appellant reported 
moderate pain on the left knee around the joints associated 
with constant swelling which gets worse with cold exposure.  
Pain was alleviated with yoga, medication and meditation.  He 
reported acute and severe pain five times in the past year.  
He did not need crutches, cane, brace or other corrective 
devices.  He denied any episodes of subluxation or 
dislocation.  He reported pain and swelling of the left knee.  
He reported he could not run or practice karate.  The 
examiner noted that the physical examination was reported to 
be very difficult because the appellant claimed severe pain 
upon light touch.  Visually, the examiner noted no edema, 
effusion, no subluxation or dislocation.  There was mild 
weakness of the left extensor muscle quadriceps with a muscle 
strength of 4/5.  Observed range of motion was flexion to 110 
degrees and extension to -10 degrees.  He could walk limping 
with the left knee, unassisted.  There was no ankylosis.  

A neurological examination report of June 2002 notes the 
appellant reported weakness in the left upper and lower 
extremities with involuntary movements when trying to 
exercise following a fall in service where he hit his head.  
He reported exercise aggravates the symptoms and that there 
are no alleviating factors.  Physical examination revealed 
executive functions were within normal limits.  Cranial 
nerves exam was intact.  Motor examination showed clearly 
giveaway weakness in the left upper and lower extremities.  
It was noted the appellant performed very slow in finger 
tapping of the left upper extremity when instructed to do so, 
but when he was distracted, the movements of the left upper 
extremity were very symmetric as compared to the right side.  
It was noted he apparently had clonus in the patellar tendon 
and the Achilles tendon of the left lower extremity, but only 
when the direct reflex examination was performed.  He was 
able to walk in tiptoes without any signs of tremors.  The 
examiner noted this was very contradictory.  There was 
significant giveaway weakness of the left lower extremity 
which was noted not to be congruent with his perfect ability 
to ambulate without any assistive devices.   Sensory 
examination was unremarkable.  Cerebellar and extrapyramidal 
examinations were pristine.  Deep tendon reflexes were 
slightly asymmetric with hyperreflexia of the left lower 
extremity and the previously noted clonus.  The diagnosis 
noted that there was no significant neurological dysfunction.  
No specific nerve seemed damaged.  The examiner noted that 
his motor examination findings were obscured by the 
appellant's active provocation of his deficits.  There was no 
significant objective evidence for any neurological 
dysfunction and there was no decrease in range of motion.  
The severity of the neurological disorder was minimal with no 
neurological functional loss.  

VA outpatient treatment records of July 2004 note the 
appellant was seen for complaints of left knee pain.  
Physical examination revealed no clubbing, cyanosis or edema, 
and a stable anterior/posterior drawer test with negative 
Lachman's.  The knee appeared quite stable.  

Records dated between and March 2007 show the appellant 
complained of and was treated for chronic left knee pain.

A VA examination report of April 2007 shows that the 
appellant had subjective complaints of intermittent severe 
left knee pain occurring three times a week and lasting 
approximately one to two weeks.  He walked with a mild 
antalgic gait but used no canes, crutches, walkers, braces or 
wheelchairs.  He reported he has difficulty standing for more 
than a half hour, walking for more than 15 minutes, walking 
up and down steps, and climbing and squatting.  Range of 
motion was active and passive extension 0-150 degrees with 
mild minimal pain from 140-150 degrees.  With repetitive use 
times three, the range of motion was not additionally limited 
by pain, fatigue, weakness or lack of endurance.  The 
appellant denied any flare-ups and there were no clinical 
signs of instability.  There was negative drawer sign and 
McMurray sign.  There was mild tenderness on the anterior 
aspect and minimal crepitus, but no swelling.  X-ray showed 
no arthritis.  A diagnosis of patella tendonitis, left knee, 
with left knee strain mildly active at the time, was entered.  
The examiner noted that with regards to the appellant's 
occupation and activities of daily living, he has difficulty 
in standing for more than a half hour, walking for more than 
15 minutes, walking up and down steps, climbing and squatting 
due to the left knee pain.   

In assessing the appellant's service connected left knee 
patellar tendinitis, it is noted that he has been rated under 
DC 5257 and currently DC 5024 for pain in the left knee.  As 
noted above, VA outpatient treatment records show that the 
appellant has complained of and been treated for pain on his 
left knee since separation from service, which at times he 
has reported to be severe.  However, objective findings on 
repeated VA examinations have not found any significant signs 
of limitations of any motion albeit his complains of pain.  
While he has been noted to walk with a limp and to at times 
use a one point cane to walk, the observed ranges of motion 
have mostly been within normal limits.  There has been no 
swelling, and no effusion or edema noted at any of the 
examinations of August 1994, June 2002 an April 2007.  In 
April 2007 there was minimal crepitus.  He has reported 
severe pain with objective findings of severe pain on 
manipulation of the left knee in August 1994; and, the April 
2007 examination report showed mild tenderness on the 
anterior aspect of the knee.  Anterior and posterior drawer 
signs have been negative, and although there was one 
reference to an unstable joint in July 1993, his knee has 
been consistently described as stable by the examiners.  In 
August 1994 and April 2007 drawer and McMurray's signs were 
negative.  Moreover, no instability was found at any of the 
three examinations.  Therefore, the Board finds that the 
evidence does not show subluxation or instability, and as the 
criteria for a compensable evaluation under Diagnostic Code 
5257 are not shown, it follows that a rating in excess of 10 
percent is not warranted under this code.

The Board notes that some weakness of the left leg has been 
noted at the VA examinations and outpatient treatment 
records.  However, there have been no objective findings of 
significant weakness of the knee or attributed to his left 
knee tendinitis.  In 1998 such complaints were shown in 
conjunction with compaints of weakness and pain involving the 
whole left side, and somatiform disorder and traumatic brain 
injury were considered (August 1998 outpatient record).  
However, a neurological examination of June 2002 revealed no 
significant neurological dysfunction and no specific nerve 
seemed damaged.  Moreover, the examiner noted that there was 
no decrease in range of motion and no significant 
neurological funtional loss.  Therefore, there is no basis on 
which to grant a separate evaluation for neurological 
findings.  

The Board notes that VA outpatient treatment records of May 
1998 note that the appellant's functional range of motion was 
limited and zero was noted in parenthesis.  It is unclear 
from the record whether the zero refers to findings of 
degrees of motion.  Nonetheless, the Board notes that records 
of June 1998 show that the appellant complained of pain; 
however, the records also noted that although with difficulty 
and a limp, he was walking.  Therefore, the Board finds that 
if the zero noted in May 1998 referenced to the degrees of 
motion, such was noted during a temporary flare-up and not a 
permanent change in the severity of the disability.  
Additionally, as noted above, the complaints and findings in 
May 1998 were in conjunction with complaints involving the 
left side as a whole and were not specifically referable to 
the knee.  The findings on the May 1998 outpatient treatment 
records do not warrant an increased evaluation.  

The Board has considered whether ratings under other 
Diagnostic Codes would be appropriate and would result in a 
higher rating for the veteran's right knee disability.  
However, no arthritis has been noted.  X-rays have always 
been negative for arthritis and a rating under DC 5003 or 
5010 is therefore not applicable.  Similarly, Diagnostic 
Codes 5256, 5258 and 5259 are not applicable to the veteran's 
case.  Diagnostic Code 5256 requires the presence of 
ankylosis, either favorable or unfavorable.  There is no 
indication in the objective record that the appellant has 
ankylosis of any kind in the left knee.  Codes 5258 and 5259 
require dislocation of the semilunar cartilage or removal of 
the semilunar cartilage, respectively.  Although the 
appellant complains of episodes of locking, neither 
dislocation nor removal of the semilunar cartilage has been 
shown.  

Diagnostic Codes 5260 and 5261 require limitation of motion.  
Objective findings have mostly shown flexion to be limited at 
most to 100 degrees (July 1993), but for the most part 
flexion has been essentially within normal limits.  Flexion 
has never been shown limited to 45 degrees, the requirement 
for a 10 percent rating based on limitation of flexion.  
Again,it is noted that in May 1998 there was a finding of 
limited functional range of motion.  However, no specific 
degrees of range of motion were noted.  Moreover, prior to 
that date and thereafter, ranges of motion have been as 
described above, and the limited motion in 1998 is not a 
basis on which to grant a higher evaluation.  A 10 percent 
rating based on limitation of extension requires that 
extension be limited to 10 degrees.  Such limitation has been 
shown on only one occasion, the June 2002 VA examination, and 
at that time the examiner also noted the Veteran's resistance 
to examination.  Nevertheless, extension has not otherwise 
been so limited, and on the most recent examination in 2007 
extension was full.  

The Board has also considered whether a higher rating is 
warranted in accordance with DeLuca v. Brown, supra.  
However, although the appellant has complaints of pain, at 
time severe, the Board concludes that the 10 percent rating 
in effect for the left knee disability adequately compensates 
for the degree of functional impairment.  As noted above, the 
objective findings of limitation of motion would not warrant 
a 10 percent rating under the appropriate Diagnostic Codes 
based on impairment of the knee or limitation of motion of 
the knee.  In April 2007, no additional limitation of 
function was found under the DeLuca factors.  Consequently, 
even with consideration of reported flare-ups, the 
appellant's left knee disability would result in no more than 
a 10 percent rating.  

The Board notes that the appellant has argued through his 
representative that the April 2007 VA examination did not 
properly address the DeLuca factors as it did not report on 
incoordination.  However, the Board notes that no instability 
of the knee was noted during the examination.  Moreover, 
there was no demonstrated incoordination at the examination.  
Further, X-rays of the right knee in various projections have 
all been negative, without any findings of degenerative 
changes, spurring or narrowing.  The Board finds that further 
examination is not required as the record, including the 
April 2007 examination, sufficiently reflects the DeLuca 
elements despite the examination's lack of the word 
"coordination."

The Veteran's representative has also argued that the issue 
should be remanded because the Board's May 1998 remand 
instructed the VA examiner to evaluate the Veteran for 
manifestations of any scars relating to his left knee injury.  
As the subsequent VA examinations failed to assess any scar, 
there is a violation of the holding of Stegall v. West, 11 
Vet. App. 268 (1998).  The Board notes that a VA outpatient 
record of January 1995 shows a small well-healed scar below 
the left knee.  The May 1998 remand directed that the leg 
scar should be examined only if it was determined to be a 
manifestation of his service-connected disability.  
Apparently, the examiners did not determine it to be a 
manifestation of the service-connected knee disability, so it 
was not further described.  The extensive outpatient 
treatment records have also not otherwise shown reference to 
a scar or any functional loss attributed to a scar, and the 
Veteran has not contended that his scar is painful or limits 
his function.  The Board finds that any failure to adhere to 
the Stegall holding is de minimus and that further 
examination is not warranted.

In summary, the evidence does not support an evaluation in 
excess of the 10 percent presently assigned for the Veteran's 
service-connected left patellar tendinitis.

Pursuant to 38 C.F.R. § 3.321(b)(1) (2008), ratings are to be 
based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

While the appellant has indicated that his left knee 
disability has resulted in difficulties in standing for more 
than a half hour, walking for more than 15 minutes, walking 
up and down steps, climbing and squatting due to the left 
knee pain, thus negatively impacting his ability to maintain 
his employment as an electrical engineer, he has presented no 
evidence that his service-connected knee disability alone 
markedly interfered with his employment.  The Board finds 
that the evaluation currently assigned to the left knee 
adequately takes this degree of impact upon his earning 
capacity into consideration.  There is also no indication 
that the appellant has been frequently hospitalized for the 
treatment of his knee.  Therefore, the Board finds no 
exceptional circumstances in this case that would warrant 
referral for consideration of an extraschedular evaluation.


ORDER

An increased evaluation of 20 percent for 
cervicodorsolumbosacral strain  injury prior to June 3, 2002, 
is granted, subject to the pertinent regulatory criteria 
relating to the payment of monetary awards.

An evaluation in excess of 10 percent for patellar tendinitis 
of ht left knee is denied.  




REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

Furthermore, the VCAA also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. 

The appellant is seeking an increased rating for his myositis 
with limitation of motion of the lumbar spine and myositis 
with limitation of motion of the cervical spine.  The Board 
notes that the appellant has argued, through his 
representative, that his disabilities have increased in 
severity since the June 2002 VA examination the last 
examination of record.  Therefore, it is determined that an 
examination is necessary in order to accurately assess the 
severity of the veteran's disabilities.  It has been over 6 
years since that examination.  As the appellant has contended 
that his symptoms have worsened since the last examination, 
he should be afforded a new one to reflect the current 
severity of his symptoms.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the appellant 
for a VA examination to determine the 
severity of his service-connected 
myositis with limitation of motion of the 
lumbar spine, and myositis with 
limitation of motion of the cervical 
spine.  All indicated tests and studies 
are to be performed.  Upon examination 
and review of the record, the examiner 
should describe all symptomatology due to 
the veteran's service-connected 
disabilities including addressing any 
additional limitation of function under 
DeLuca.  

2.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
are not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


